Citation Nr: 1144975	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-18 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for residuals of blockage of the small intestines.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1982 to July 1986. 

This appeal to the Board of Veterans' Appeals (Board) is from an August 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, granted service connection for residuals, including a scar, of a ruptured diaphragm and for residuals of blockage of the small intestine.  The RO assigned an initial noncompensable (0 percent) rating for each disability.  The Veteran appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In his May 2007 response to the supplemental statement of the case (SSOC) issued earlier that same month, the Veteran indicated he wanted an in-person hearing at the RO before a Veterans Law Judge of the Board, i.e., a Travel Board hearing.  But the Veteran later indicated in July 2007 when contacted by his representative that he would be unable to attend his hearing scheduled for August 1, 2007.  He did not indicate he wanted the hearing rescheduled for another date.  Thus, the Board finds he has withdrawn his request for a Travel Board hearing.  38 C.F.R. § 20.704(e) (2011).

The Board also sees that the Veteran's service treatment records (STRs) include mention of a motor vehicle accident in November 1983, after which he was treated for a ruptured diaphragm and ruptured spleen.  In November 1985, so while still in service, he was treated for a small bowel obstruction that was considered secondary to adhesions from the splenectomy.  As a result of his surgeries, he has a large abdominal scar.  As such, the abdominal scar could be considered a residual of either incident in service.  And because there was sufficient evidence in the file to rate this abdominal scar, the Board went ahead in June 2010 and decided the claim for an initial compensable rating for the residuals, including this abdominal scar, of the ruptured diaphragm.  The Board denied that claim.


However, it was unclear what other residuals the Veteran may have had from those incidents in service.  He had complained of abdominal pain, cramping, gasping, and urgency, suggestive of possible muscle damage and/or a gastrointestinal disorder.  The report of a November 2006 VA compensation examination did not contain complete medical findings of whether a diagnosed/diagnosable condition existed, let alone whether the condition was in any way related to the November 1983 motor vehicle accident during service, the surgical repair of the ruptured diaphragm and splenectomy, the later obstruction in the small intestine, or the surgery to remove the obstruction.  Therefore, in June 2010 the Board remanded this other claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  In particular, the additional development of this claim included scheduling VA compensation examinations for additional medical findings and evidence needed to properly rate this disability.  Another remand is needed before deciding this claim, however, since these requested VA examinations were scheduled but not performed.


REMAND

Following and as a result of the Board's prior remand on June 2, 2010, the AMC sent the Veteran a letter on June 7, 2010, so less than a week later, indicating the AMC (rather than his local RO) would be developing additional evidence concerning his appeal recently remanded by the Board regarding the issue of his entitlement to an initial compensable rating for residuals of blockage of the small instestines.  The AMC also indicated in that letter that the VA medical facility nearest to him had been asked to schedule him for examinations in connection with his claim, and that the VA medical facility would notify him of the date, time, and place of the examinations.  He also was advised of what he needed to do if he could not keep the appointments and wanted to reschedule the examinations and apprised of the consequences of him failing to report for the evaluations without showing good cause.


The VA medical center (VAMC) scheduled these requested VA examinations for June 21, 2010.  After failing to appear for these examinations, the Veteran contacted VA on June 29, 2010 and asked that his VA examinations be rescheduled, apparently because he mistakenly thought the examinations were scheduled for July 21, 2010, rather than for June 21, 2010.  Pursuant to this request, a deferred rating sheet indicates these VA examinations were to be rescheduled.  The AMC accordingly contacted the VAMC on July 6, 2010 to have these examinations rescheduled, but the Medical Administrative Service (MAS) of the VAMC indicated on July 7, 2010 that these examinations had been cancelled, without specifying the reason.  More recently dated evidence in the file indicates he was a "no show," apparently for even these rescheduled examinations, and seemingly because the VAMC was unable to contact him at his address of record, also since there was no e-mail address and the telephone number he had provided was no longer valid (since having been disconnected).

There is a presumption of administrative regularity to the official acts of public officers, including in the provision of this type of notice, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties.  See Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Moreover, this presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to "turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Generally, in these circumstances mentioned, the claim would be adjudicated based on the existing evidence of record.  See Turk v. Peake, 21 Vet. App. 565 (2008) (in an initial-rating claim, when the Veteran fails to report for an examination, the claim shall be rated on the evidence of record rather than summarily denied because an initial-rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)). 


There is an exception to this general rule, however, if the Veteran shows good cause for his absence.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  38 C.F.R. § 3.655(a).  The Veteran's explanation for his failure to appear for the examinations initially scheduled on remand was that he was confused about the date of the examinations, as he mistakenly believed they had been scheduled for July rather than June.  But because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his scheduled VA examination, the absence of any such copy from the claims file cannot be used as evidence to demonstrate that a notice was not mailed - especially when, as here, the Veteran seemingly acknowledges later realizing, albeit too late, that his examinations had been scheduled for June 21, 2010, rather than for July 21, 2010 as he erroneously had concluded.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).

It also appears the AMC and VAMC rescheduled his examinations after he indicated this mistake in recognizing the actual date of the initial examinations, and that he failed to report for even these rescheduled examinations (again was a "no show"), apparently because the AMC simply was unable to get into contact with him at his address of record.

The Board therefore is giving him another opportunity to report for these necessary VA examinations since his representative may have means of contacting him so the Veteran can appear for these examinations and have them performed.

Accordingly, the claim is again REMANDED for the following additional development and consideration:

1.  Again reschedule the Veteran's VA compensation examination to determine whether he has muscle damage as a result of the surgical repair of his ruptured diaphragm and/or the surgical removal of the blockage to his small intestine.  In this regard, the examiner should note the October 1986 medical record indicating abdominal muscle weakness and the Veteran's recent complaints of abdominal pain and abdominal cramping on exercise.  If any muscle damage is found, the examiner should assess the current severity of the muscle damage in terms of whether it is mild, moderate, moderately severe or severe.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

The Veteran also is hereby again advised that his failure to report for this rescheduled examination, without good cause, may have adverse consequences on his pending claim. 

2.  Another VA compensation examination also is needed to determine whether the Veteran has a gastrointestinal (GI) disorder that caused the small intestine blockage, or is the result of the small intestine blockage, or is the result of the surgical removal of the small intestine blockage.  In this regard, the examiner should note the Veteran's complaints of abdominal pain, abdominal cramping, gasping, and urgency.  If any gastrointestinal disorder is found, the examiner should assess the current severity of the disorder.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  

The Veteran is again hereby advised that failure to report for this examination, without good cause, may have adverse consequences on his pending claim. 


3.  Then readjudicate the claim for a higher initial rating in light of this and any other additional evidence, exclusive of the rating for the abdominal scar which already has been addressed in the Board's June 2010 decision.  If the remaining claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


